Citation Nr: 0628782	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for a disability manifested by leg length 
discrepancy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for left leg discrepancy.  

The veteran appealed the RO's November 2002 determination 
and, in September 2004, the Board determined that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for left leg discrepancy.  After 
reopening the veteran's claim, the Board remanded the claim 
for additional development, to include scheduling the veteran 
for a VA examination.  Additional development has been 
conducted and the case has been returned to the Board.  
Regrettably, due to the recent retirement of the Veterans Law 
Judge who conducted a hearing at the RO, the case must be 
remanded for another hearing.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.

REMAND

In the veteran's March 2003 substantive appeal to the Board, 
VA Form 9, he requested to testify at a Travel Board hearing 
at the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. 
§ 20.700 (2006).  In April 2004, the veteran testified before 
a VLJ who is no longer employed by the Board.  In August 
2006, the Board sent the veteran a letter advising him that 
the law requires that the VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
The RO requested that the veteran indicate whether he wished 
to have another hearing and, that same month, the veteran 
responded that he indeed wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for his requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2006).  

As noted, the Board remanded this case in September 2004 in 
order for the veteran to be afforded a new VA examination.  
In remanding the veteran's claim, the Board noted that a leg 
length discrepancy was not noted at the veteran's enlistment 
examination, and that the evidence was insufficient to 
analyze the presumption of soundness.  The Board requested 
that the VA physician provide an opinion as to whether the 
veteran's current disability was congenital or developmental, 
whether the veteran had a disorder manifested by leg length 
discrepancy when he started active duty in July 1978 and/or 
when he was separated from service in July 1998, and, if the 
veteran had the disorder at entrance and separation from 
active duty, whether there was an increase in the severity of 
disability during that time. 

The veteran was afforded a VA examination in November 2004.  
After reviewing the claims file and examining the veteran, 
the VA examiner opined that the veteran's current leg length 
discrepancy was a congenital disorder and that it is more 
likely than not that the veteran's leg length discrepancy 
existed at the time he started active duty.  The examiner 
also stated there was no evidence to suggest that there was 
any increase in the severity of the veteran's leg length 
discrepancy throughout military service, or that any increase 
was beyond the natural progress of the disorder.  

At this point, the undersigned will not address the November 
2004 VA examiner's opinion, or determine whether it resolves 
the issues pertaining to the presumption of soundness at 
entrance into service or the presumption of aggravation of 
any pre-existing disorder during service.  See 38 U.S.C.A. §§ 
1111, 1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304(b), 
3.306(a) (2004 & 2006).  The Veterans Law Judge who conducts 
the new Travel Board hearing will assume jurisdiction over 
the case and decide those issues as appropriate.

The Board further notes that, during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, the appeal is REMANDED to the RO 
for the following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2005), as per the 
veteran's request, and as the docket 
permits.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

